Motion Granted; Abatement Order filed March 21, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00913-CV
                                  ____________

                         LEON THOMAS, Appellant

                                       V.

                         CHANDRA JONES, Appellee


                    On Appeal from the 58th District Court
                           Jefferson County, Texas
                     Trial Court Cause No. A-189,572-A

                           ABATEMENT ORDER

      This is an appeal from a partial summary judgment granted in favor of
Chandra Jones, which was made final by an order of severance. Jones sued
appellant for personal injuries after an automobile accident. On March 15, 2013,
appellant filed a motion to stay this appeal, accompanied by a notice of automatic
stay. According to the motion and notice, Santa Fe Auto Insurance Company,
appellant’s insurer, has been placed into receivership by the State of Texas,
pursuant to chapter 443 of the Texas Insurance Code. Section 443.008(d) of the
Texas Insurance Code provides for a stay of all judicial proceedings against any
insured for a period of no less than 90 days after the receivership order. See Tex.
Ins. Code § 443.008(d).

      Accordingly, we GRANT appellant’s motion to stay this appeal. The appeal
is ABATED for no less than ninety days from March 8, 2013, the date of the
receivership order, until June 6, 2013, or such further time as ordered by the
receivership court.

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until at least June 6, 2013, or until
further order of this court. Unless the parties advise this court that the stay has been
extended by the receivership court, the appeal will be reinstated after the 90-day
stay period has expired.



                                   PER CURIAM




                                           2